Appeal by the City of New York from an order of the Supreme Court, Queens County, dated September 2, 1976, which condition*631ally granted respondent’s motion to hold the Borough Superintendent of the Department of Buildings, Housing and Development Administration of the City of New York, for the Borough of Queens, in contempt of court. Order reversed, without costs or disbursements, and motion denied. We find no warrant in this record for holding the Borough Superintendent of the Department of Buildings in contempt of court. It would be anomalous to hold the borough superintendent in contempt for not doing something for which the respondent is primarily responsible. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.